  8:13-cr-00209-JFB-SMB Doc # 100 Filed: 06/10/20 Page 1 of 2 - Page ID # 159



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:13CR209

         vs.
                                                               ORDER ON APPEARANCE FOR
MICHAEL JAMES TYNDALL,                                       SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on June 10, 2020 regarding Second Amended
Petition for Offender Under Supervision [94]. Kelly Steenbock represented the defendant. Lecia
Wright represented the government.        The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [91] and Petition for Offender Under Supervision [76] . The government’s oral motion to
dismiss Amended Petition for Offender Under Supervision [91] and Petition for Offender Under
Supervision [76] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
11:30 a.m. on July 21, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet his
burden to establish by clear and convincing evidence that he will not flee or pose a danger to any other
person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s
motion for detention is granted as to risk of flight and danger and the defendant shall be detained until
further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
  8:13-cr-00209-JFB-SMB Doc # 100 Filed: 06/10/20 Page 2 of 2 - Page ID # 160




an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 10th day of June, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                2
